           Case 1:21-cr-00292-RCL Document 58 Filed 05/25/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,
                                            Case No. 21-cr-00292 (RCL)
      -v-
CHRISTOPHER WORRELL,
              Defendant.

      MOTION FOR ADMISSION PRO HAC VICE OF RAMSEY KADDOURA

      Pursuant to Local Civil Rule 83.2(d), John M. Pierce, a member of the bar of

this Court and counsel for Defendant, hereby moves for the admission pro hac vice of

Ramsey Kaddoura in the above-captioned case. In support of this motion, the

undersigned states as follows:

      1.      I am a member in good standing of the Bar of this Court.

      2.      Ramsey Kaddoura is an attorney with Pierce Bainbridge P.C., located

              at 355 S. Grand Avenue, 44th Floor, Los Angeles, CA 90071. Mr.

              Kaddoura resides in St. Louis, Missouri wherefrom he practices

              remotely.

      3.      As set forth in the attached declaration, Ramsey Kaddoura is an active

              member in good standing of the state bar of Missouri (72646).

      4.      Ramsey Kaddoura does not wish to be admitted generally, but for the

              purposes of this case only.

      WHEREFORE, movant respectfully requests that the Court enter an order

permitting Ramsey Kaddoura to appear pro hac vice in the above-captioned case.
       Case 1:21-cr-00292-RCL Document 58 Filed 05/25/21 Page 2 of 3



Dated: May 25, 2021               /s/ John M. Pierce
                                  John M. Pierce
                                  355 S. Grand Avenue, 44th Floor
                                  Los Angeles, CA 90071
                                  Tel: (213) 262-9333
                                  jpierce@piercebainbridge.com

                                  Attorneys for Defendant Christopher
                                  Worrell
        Case 1:21-cr-00292-RCL Document 58 Filed 05/25/21 Page 3 of 3



                          CERTIFICATE OF SERVICE

      I hereby certify that, on March 25, 2021, this motion and the accompany

declaration was filed via the Court’s electronic filing system, which constitutes

service upon all counsel of record.

                                        /s/ Robert L. Jenkins, Jr.
                                        Robert L. Jenkins Jr.
